FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofApril 2015 Commission File Number:001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- Transaction by Persons Discharging Managerial Responsibilities Disclosure Rule DTR 3.1.4 The following individuals, who are all Directors of the Company, have notified us that they have purchased AstraZeneca PLC Ordinary Shares of $0.25 each or AstraZeneca American Depositary Shares (ADSs). One AstraZeneca ADS equals one AstraZeneca PLC Ordinary Share of $0.25. Name of Director Date of notification Date of purchase Number of shares purchased Purchase price Bruce Burlington 28 April 2015 27 April 2015 Graham Chipchase 28 April 2015 28 April 2015 4606p Shriti Vadera 29 April 2015 29 April 2015 4563p A C N Kemp Company Secretary 29 April 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:29 April 2015 By:/s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
